Exhibit 10.53
AMENDMENT
     This Agreement is entered into as of November 3, 2010, by and between
Stillwater Mining Company, a Delaware corporation (the “Company”), and Francis
McAllister (the “Executive”).
     WHEREAS, the Company and the Executive previously entered into an
Employment Agreement, dated July 17, 2001 (the “Agreement”), which Agreement may
be amended by a written instrument executed by both parties; and
     WHEREAS, the Company and the Executive desire to amend the Agreement to
comply in all respects with the provisions of Section 409A of the Internal
Revenue Code and applicable regulations thereunder (the “Code”);
     NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein, and intending to be legally bound hereby, the parties agree to
amend the Agreement as follows, effective immediately; provided, however, that
any provision below required to apply as of a date prior to such date in order
for the Agreement to comply with Code Section 409A shall be effective as of such
earlier date to the extent permitted by Code Section 409A.

     1. Section 4.2 of the Agreement is hereby amended by adding the following
to the end thereof:

     “The annual bonus shall be paid no later than March 15th of the year
following the year to which the performance goals relate.”

     2. A new Section 31 is added to the Agreement, relating to Code
Section 409A compliance, as follows.
     “31. Code Section 409A. The intent of the parties is that payments and
benefits under this Agreement (including all attachments, exhibits and annexes)
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), to the extent subject thereto, and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted and be administered to be in
compliance therewith. Notwithstanding anything contained herein to the contrary,
to the extent required in order to avoid accelerated taxation and/or tax
penalties under Code Section 409A, Executive shall not be considered to have
terminated employment with the Company for purposes of this agreement, and no
payment shall be due to Executive under this Agreement, until Executive would be
considered to have incurred a “separation from service” from the Company within
the meaning of Code Section 409A. Any payments described in this Agreement that
are due within the “short-term deferral period” as defined in Code Section 409A
shall not be treated as deferred compensation unless applicable law requires
otherwise. Each amount to be paid or benefit to be provided to Executive
pursuant to this Agreement that constitutes deferred compensation subject to
Code Section 409A shall be construed as a separate identified payment for
purposes of Code Section 409A. Notwithstanding anything to the contrary in this
agreement, to the extent that any payments to be made to Executive upon his or
her separation from service would result in the imposition of any individual
penalty tax imposed

 



--------------------------------------------------------------------------------



 



under Code Section 409A, the payment shall instead be made on the first business
day after the earlier of (i) the date that is six (6) months following such
separation from service and (ii) Executive’s death. Notwithstanding anything to
the contrary in this Agreement, Change in Control under the Agreement shall only
be deemed to have occurred if the Change in Control constitutes a change in the
ownership or effective control of the Company, or a change in ownership of a
substantial portion of the assets of the Company within the meaning of Code
Section 409A. To the extent that the Agreement provides for the reimbursement of
specified expenses incurred by the Executive, such reimbursement shall be made
in accordance with the provisions of the Agreement, but in no event later than
the last day of the Executive’s taxable year following the taxable year in which
the expense was incurred. The amount of expenses eligible for reimbursement or
in-kind benefits provided by the Company in any taxable year of the Executive
shall not affect the amount of expenses or in-kind benefits to be reimbursed or
provided in any other year (except in the case of maximum benefits to be
provided under a medical reimbursement arrangement, if applicable). In the case
of a tax gross-up payment, such payment shall be made in accordance with the
provisions of the Agreement, but in no event later than the last day of the
Executive’s taxable year following the taxable year in which the tax was
remitted by the Executive.”
     3. Sections 10(c)((i)(D) and 10(d)(iii) of the Agreement are hereby amended
by adding the following to the end thereof:
     “No continuation of coverage shall be provided to the extent it results in
adverse tax consequences to the Company under Section 4980D of the Code.”
     IN WITNESS WHEREOF, the parties have executed this Amendment on the 3rd day
of November, 2010.

            STILLWATER MINING COMPANY
      By:  /s/ John R. Stark         John R. Stark       Its: Executive Vice
President        EXECUTIVE
        
/s/  Francis R. McAllister
      Francis R. McAllister            

2